UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2736



DERNECK L. PITTMAN,

                                            Plaintiff - Appellant,

          versus


DENNIS HARDEE; ROYCE DAVIS; ELKAY SOUTHERN,
INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-97-19-F)


Submitted:   May 14, 1998                   Decided:   May 21, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derneck L. Pittman, Appellant Pro Se. John S. Burgin, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, Raleigh, North Carolina; Tracey
Lynne Truesdale, MURPHY, SMITH & POLK, Chicago, Illinois, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

employment discrimination action. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Pittman v.
Hardee, No. CA-97-19-F (E.D.N.C. Nov. 14, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2